Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed 7 November 2022 after the Patent Trial and Appeal Board decision of 8 September 2022.  Claims 1, 4, 8, 14, 17 have been amended.  Claims 6, 7, 11, 13, 19, 20 have been canceled.  Claims 1-5, 8-10, 12, 14-18, 21-26 are pending and have been considered below.
The Board reversed the Examiner's decision rejecting claims 1-5, 8-10, 12, 14-18, 22, 24, and 26 under 35 U.S.C. § 103.  However, the Board entered new ground of rejection rejecting claims 1-5, 8-10, 12, 14-18, 22, 24, and 26 as directed to a judicially created exception to patentable subject matter under 35 U.S.C. § 101 and new ground of rejection rejecting claims 21, 23, and 25 as directed to a judicially created exception to patentable subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 8, and 14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 8 and 14 are directed to a system, computer program product, and method respectively.  The functional limitations recited in Claims 1, 8, and 14 by the appellant are directed to “rendering the progression diagram and the focus diagram” (Pg. 19, Patent Trial and Appeal Board decision of 9/8/2022).  This concept is not meaningfully different from those concepts found by the courts to be abstract: “[t]he functional limitations recited in claim 1 … set forth the concept of manipulating data that could be performed mentally or with pen and paper.  As such, and consistent with the Guidance, the claim recites an abstract idea because the recited limitations are mental steps (i.e., analyzing and modifying data). See also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) “ (Patent Trial and Appeal Board decision 9/8/2022)” (Pg. 19, Patent Trial and Appeal Board decision of 9/8/2022).
Claims 1, 8, and 14 have been amended as follows:
at least some of the directional lines unintelligibly overlapping one another to make manual creation of the progression diagram infeasible and render the progression diagram manually unreadable.

Applicant’s specification states: 
[0034] Even if one spent the time and energy to create such a chart manually, the operations of the process may be related in such an intricate fashion that some lines inevitably overlap such that the chart becomes unintelligible. The chart may begin to look like spaghetti, as some call it. Accordingly, a detailed operational flowchart showing the possibly dozens, hundreds, or thousands of interrelated operations that may be part of the actual process, only basically depicted in FIG. 4, may be difficult to read and/or impractical to use. It may become unreasonable to expect someone other than the chart creator to understand the chart. Yet management of a complex process often calls for detailed knowledge of the process' operations and routes.

[0062] The directional lines represent the outcomes of the originating operations. In FIG. 12, at least some of the directional lines unintelligibly overlap. It is difficult to understand where some of the directional line ends and continues.

Applicant’s specification explicitly discloses: a chart that is “unintelligible” “may be difficult to read and/or impractical to use”, and “management of a complex process often calls for detailed knowledge of the process' operations and routes” [0034]; and “at least some of the directional lines unintelligibly overlap” therefore “[i]t is difficult to understand where some of the directional line ends and continues” [0062].  That is, the disclosure stating that a chart with “unintelligibly” overlapping directional lines may be “difficult to read and/or impractical to use” unless a user has “detailed knowledge of the process’ operations and routes”, or the chart may be “difficult to understand”, explicitly describes mental processes that a user may engage to read the chart.
Therefore, "[i]f a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.” See Fed. Reg. at 52 n.14 (Pg. 21, Patent Trial and Appeal Board decision of 9/8/2022).  
The claim(s) do not include additional beyond the abstract idea recited in claim 1, the "server," "computer memory”, and "tool," are generic computer components recited at a high level of generality performing generic computer functions that do not include particular technological implementations for performing these functions (Patent Trial and Appeal Board decision 9/8/2022)” (Pg. 22, Patent Trial and Appeal Board decision of 9/8/2022). 
A citation to an express statement in the specification may demonstrate the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).
“The additional limitations do not integrate the judicial exception into a practical application. More particularly, claim 1 does not (i) recite an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.0S(a)); (ii) use a "particular machine" to apply or use the judicial exception (see MPEP § 2106.0S(b)); (iii) use a particular transformation of an article to a different thing or state (see MPEP § 2106.0S(c)); or (iv) recite any other meaningful limitation (see MPEP § 2106.0S(e))” (Pg. 22, Patent Trial and Appeal Board decision of 9/8/2022).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 1, 8, and 14 are therefore not drawn to eligible subject matter as it is directed to an abstract idea without significantly more.  
Under analysis similar to that of Claim 1, independent Claims 8 and 14 recite limitations that describe the abstract concept of manipulating data that could be performed mentally or with pen and paper without reciting elements which, individually or collectively, amount to significantly more than the abstract idea. Therefore, independent Claims 8 and 14 are rejected under similar rationale as set forth above.
Dependent Claims 2-5, 9-10, 12, 15-18, 21-26 do not include elements that amount to significantly more than the abstract idea because all of the elements in those claims merely add extra-solution activity to the abstract idea.  Therefore, because the dependent contain all of the limitations of independent Claims 1, 8 and 14, dependent Claims 2-5, 9-10, 12, 15-18, 21-26 are rejected on the same grounds. 

Response to Arguments
Applicant's arguments filed 7 November 2022 have been fully considered but they are not persuasive.
The applicant argues:
Applicant does not concede to the PTAB’s opinion that the claims on appeal are directed to a mental process. However, in order to distance the instance claims further from the inventions that arguably fall under the ambit of mental processes, Applicant has amended the independent claims above to recite “at least some of the directional lines unintelligibly overlapping one another to make manual creation of the progression diagram infeasible and render the progression diagram manually unreadable....’” .

Further, Applicant respectfully submits that the independent claims are not directed to a “mental process” for at least the following additional reason. Example 37, on page 3 of the “Subject Matter Eligibility Examples: Abstract Ideas,” states as follows with regard to its determination that claim 2 of the patent-at-issue in the Guidelines did not recite a mental process:

claim [2] does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components [because] the “determining step” now requires action by a processor that cannot be practically applied in the mind. . In particular, the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a process accessing computer memory indicative of applicant usage. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematic relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception.

(Emphasis in original.) See also October 2019 Update: Subject Matter Eligibility Guidance, page 9 (“While a claim limitation to a process that ‘can be performed in the human mind, or by a human using a pen and paper’ qualifies as a mental process, a claim limitation that ‘could not, as a practical matter, be performed entirely in a human’s mind’ (even if aided with pen and paper) would not qualify as a mental process.”’)

Applicant respectfully submits that because the independent claims recite that at least some of the direction lines of the progression diagram unintelligibly overlap in a manner that makes manual creation of the diagram infeasible and renders the progression diagram manually unreadable, action of a processor is required to perform actions, such as rendering of the focus diagram, that cannot be performed or practically applied in the human mind. Moreover, accessing the computer memory coupled to the server is necessary to rendering the progression diagram. In this regard, the amended independent claims are similar to those of claim 2 of Example 37 of the Guidelines, which was found to not recite a mental process because the claim required a process involving the accessing of computer memory.

For the above additional reasons, Applicant respectfully requests that the Examiner withdraw the rejection under 35 U.S.C. § 101 and grant allowance of independent claims 1, 8 and 14.

The examiner respectfully disagrees.  

Applicant’s specification states: 
[0034] Even if one spent the time and energy to create such a chart manually, the operations of the process may be related in such an intricate fashion that some lines inevitably overlap such that the chart becomes unintelligible. The chart may begin to look like spaghetti, as some call it. Accordingly, a detailed operational flowchart showing the possibly dozens, hundreds, or thousands of interrelated operations that may be part of the actual process, only basically depicted in FIG. 4, may be difficult to read and/or impractical to use. It may become unreasonable to expect someone other than the chart creator to understand the chart. Yet management of a complex process often calls for detailed knowledge of the process' operations and routes.

[0062] The directional lines represent the outcomes of the originating operations. In FIG. 12, at least some of the directional lines unintelligibly overlap. It is difficult to understand where some of the directional line ends and continues.

Applicant’s specification explicitly discloses: a chart that is “unintelligible” “may be difficult to read and/or impractical to use”, and “management of a complex process often calls for detailed knowledge of the process' operations and routes” [0034]; and “at least some of the directional lines unintelligibly overlap” therefore “[i]t is difficult to understand where some of the directional line ends and continues” [0062].  That is, the disclosure stating that a chart with “unintelligibly” overlapping directional lines may be “difficult to read and/or impractical to use” unless a user has “detailed knowledge of the process’ operations and routes”, or the chart may be “difficult to understand”, explicitly describes mental processes that a user may engage to read, understand or manage the chart.  While the mental processes cited in Applicant’s specification (reading, understanding and managing) may be executed with difficulty, or after gaining detailed knowledge of the process' operations and routes, the limitations of the claim may still be executed using mental processes.
Therefore, "[i]f a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”
Dependent Claims 2-5, 9-10, 12, 15-18, 21-26 do not include elements that amount to significantly more than the abstract idea because all of the elements in those claims merely add extra-solution activity to the abstract idea.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/ 
Examiner, Art Unit 2177                                                                                                                                                                                             12/7/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177